Citation Nr: 0931942	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-05 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In December 2008 the Board reopened the appellant's claim for 
service connection for malaria and remanded the claim for 
adjudication by the RO.


FINDING OF FACT

The competent evidence does not demonstrate a current 
disability associated with malaria.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

The Board finds that the VCAA notice requirements have been 
satisfied by an October 2004 notice letter.  That 
communication informed the appellant that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

As to informing the appellant of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  Finally, the RO told the appellant 
that he could obtain private records himself and submit them 
to VA.  The notice predated the rating decision.

Regarding Dingess notice, a May 2009 supplemental statement 
of the case explained how VA determines disability 
evaluations and effective dates.  Such notice was subsequent 
to the adverse determination on appeal and this timing 
deficiency was not cured by a readjudication of the claim.  
However, as the instant decision denies service connection 
for malaria, no rating or effective date will be assigned and 
thus any deficiency as to Dingess notice is deemed moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the appellant's service 
treatment records and VA outpatient treatment records.  The 
appellant's statements in support of his claim are also of 
record. 

Although an examination or an opinion was not obtained in 
connection with the appellant's claim, the Board finds that 
VA was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d).

Here, the evidence does not indicate that the appellant's 
claimed disability may be associated with his active service 
or service-connected disability.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
the veteran of a causal connection between the disability and 
service).  Indeed, there is no competent evidence of a 
current disability.  In this case, the RO informed the 
appellant that he would need competent medical evidence of a 
current disability for the claimed condition and of a 
relationship between his disability and service.  The 
appellant has not provided such evidence or indicated where 
such evidence may be found.  Furthermore, unlike Wells, the 
appellant did not submit evidence of a current disability for 
the claimed condition, although he was advised to submit or 
identify such evidence by the RO.

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of a current 
disability for the appellant's claimed conditions.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for certain tropical diseases, including 
malaria, may be granted if manifest to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The appellant is seeking service connection for malaria.  In 
a December 1948 statement, he indicated that he suffered a 
malaria attack during service in June 1946, while returning 
from Guam.  He stated that he went to sick bay and was given 
medicine by a corpsman, but did not receive treatment from a 
doctor.   

Despite the Veteran's statements as noted above, the service 
treatment records are completely silent for any complaints 
of, treatment for, or a diagnosis of malaria.  The separation 
examination in June 1946 showed normal findings.  

Following separation from service, the appellant's wife 
stated in a December 1948 affidavit that the appellant had 
been suffering from a periodic illness which involved fever, 
sweating and chills and left him feeling very weak the next 
day.  She stated that he experienced this during the first 
six months after separating form service and then in January 
1947 he suffered the illness for a period of about a week.  
He again suffered another attack in September 1948.  She 
stated that his doctor at the time told him he had malaria.  
Finally she stated he was prescribed medication for it and he 
has not had an attack since then, except for some chills.  

Following the statements dated in 1948, there is no further 
reference to, or documented treatment for malaria at any time 
up to the present day.  A VA examination report of August 
1982 is completely silent for any complaints of or 
manifestations of malaria.  Similarly, VA outpatient 
treatment reports of record do not show any complaints of, 
treatment for, or manifestations of malaria.  

The Court has held that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has also 
held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
where, as here, the overall evidence of record fails to 
support a diagnosis of the claimed malaria, that holding is 
not applicable.

Without competent evidence confirming that the appellant has 
a current diagnosis of malaria, residuals of malaria, or has 
manifested such condition since service, and linking this 
diagnosis to his military service, he has no valid claim.  
See, e.g., Brammer, Degmetich, supra; Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  See also Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish that he or she has that disability 
and that there is 'a relationship between the disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.'")  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Thus, 
service connection for malaria must be denied. 

The Board again acknowledges the statements made by the 
Veteran and his wife in 1948.  The Board further acknowledges 
a September 2004 statement in which the appellant indicated 
that he was a combat Veteran and that after his unit had been 
in Guam they were placed on a ship for transport where he 
came down with malaria.  He again stated he had been treated 
by the battalion corpsman.  However, as laypersons, the 
appellant and his wife are not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  The Board 
acknowledges that the appellant and his wife are competent to 
give evidence about what the appellant experienced and what 
came through their senses.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Therefore, while the 
appellant and his wife are competent to state that the 
appellant suffered from chills and fevers, they are not 
competent to establish a diagnosis of malaria.   Indeed, here 
the question of etiology involves complex medical issues 
which they are not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Moreover, even if the Board were to accept the appellant's 
and his wife's statements that the appellant was diagnosed 
with malaria while in service and shortly thereafter, the 
fact remains that there is no competent evidence of a current 
disability associated with malaria and no current diagnosis 
of malaria.  For these reasons, a grant of service connection 
would still be precluded.

Finally, as malaria has not been shown to have been 
manifested within one year following separation from service, 
a grant of service connection on a presumptive basis is also 
precluded.

In sum, the competent evidence of record does not demonstrate 
that the appellant has a current diagnosis of malaria or any 
residuals associated with malaria.  As the preponderance of 
the evidence is against the claim for service connection, the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for malaria is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


